Case: 11-50424     Document: 00511836580         Page: 1     Date Filed: 04/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 26, 2012
                                     No. 11-50424
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LIDIO RESENDEZ-GUERRERO, also known as Juan M. Castillo-Lopez, also
known as Juan Casdtillo-Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CR-992-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Lidio Resendez-Guerrero (Resendez) appeals from his conviction for illegal
reentry pursuant to 8 U.S.C. § 1326(a) and (b)(2). His argument that his
conviction must be vacated because neither the indictment nor the factual basis
for his guilty plea mentioned that he had committed a prior aggravated felony
is foreclosed and presents no legitimate basis for appeal. See United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007). We decline to consider his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50424    Document: 00511836580       Page: 2   Date Filed: 04/26/2012

                                  No. 11-50424

ineffective assistance of counsel claims because he did not raise them in the
district court, the claims are premised upon evidence not contained in the record,
and the record is not sufficiently developed for this court to consider the claims.
See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006); United States
v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).
      AFFIRMED.




                                        2